Case 3:18-cv-15286-MAS-LHG Document 53 Filed 09/10/19 Page 1 of 2 PagelD: 518

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NORTHWESTERN MUTUAL LIFE
INSURANCE CO., et al.,

Plaintiffs, .
Civil Action No. 18-15286 (MAS) (LHG)

“ ORDER

VALEANT PHARMACEUTICALS
INTERNATIONAL, INC., ef al.,

Defendants.

 

 

This matter comes before the Court upon Defendants Valeant Pharmaceuticals
International, Inc., n/k/a Bausch Health Companies Inc., J. Michael Pearson, and Robert L.
Rosiello’s (collectively, “Valeant Defendants”) Motion to Dismiss (ECF No. 18); Defendant
Howard B. Schiller’s (“Schiller”) Motion to Dismiss (ECF No. 17);)and Defendant Tanya Carro’s
(“Carro”) Motion to Dismiss (ECF No. 19). Plaintiffs Northwestern Mutual Life Insurance Co.;
Northwestern Mutual Series Fund, Inc. — High Yield Bond Portfolio; and Northwestern Mutual
Series Fund, Inc. — Research International Core Portfolio opposed Valeant Defendants’, Schiller’s,
and Carro’s motions in a single brief. (ECF No. 27.) Valeant Defendants, Schiller, and Carro
replied in separate briefs. (ECF Nos. 36, 37, 38.) For the reasons set forth in the accompanying
Memorandum Opinion,

IT IS on this 10" day of September, 2019, ORDERED that:

1. Valeant Defendants’ Motion to Dismiss (ECF No. 18) is GRANTED.

2 Schiller’s Motion to Dismiss (ECF No. 17) is GRANTED.

3. Carro’s Motion to Dismiss (ECF No. 19) is GRANTED.

 
Case 3:18-cv-15286-MAS-LHG Document 53 Filed 09/10/19 Page 2 of 2 PagelD: 519

4, This action shall be coordinated with Jn re Valeant Pharmaceuticals International,
Inc. Securities Litigation, No. 15-7658 (D.N.J.), pursuant to Case Management
Order No. 1, Jn re Valeant, ECF No. 369.!

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

! The Court’s disposition of the present motions does not dispose of the entire matter.

 
